         Case 1:17-cv-00273-LAP Document 106 Filed 03/08/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIANHUA WENG, et al.,

                       Plaintiffs,
                                                No. 17-CV-273 (LAP)
-against-
                                                        ORDER
KUNG FU LITTLE STEAMED BUNS
RAMEN, INC., et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Counsel shall confer and file a proposed jury verdict form

no later than March 9, 2021 at noon.

SO ORDERED.

Dated:       March 8, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
